Citation Nr: 1802269	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee strain.  

2.  Entitlement to an initial compensable rating for left knee strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 2007 to November 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2014 rating decision, service connection was granted for tinnitus.  This represents a full grant of the benefit sought with respect to that issue.  

DECISION

38 C.F.R. § 4.59 instructs that it is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The evidence sufficiently supports painful motion since the award of service connection.  See January 2013 VA examination; January 2014 notice of disagreement; January 2014 VA treatment record; and March 2014 substantive appeal.

Therefore, at least a 10 percent rating is warranted for each knee.  The Board is proceeding with this intermediary grant of benefits to the Veteran.  The remaining issues on appeal become entitlement to an initial rating in excess of 10 percent for right and left knee strain.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The remaining issues will be addressed further in the remand section.



ORDER

An initial 10 percent rating is warranted for right knee strain, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent rating is warranted for left knee strain, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Review of the record reveals that he was last examined by VA in January 2013.  However, that examination report is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  

In addition, the Board notes that VA treatment records in February 2014 reflect the Veteran's complaints of increased and/or severe pain with certain activities in January 2014.  Remand for a new examination to ascertain the severity of the Veteran's service-connected knee disabilities is warranted.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since February 2014.  

2.  After completion of the above, schedule the Veteran for a VA examination to ascertain the severity of his service-connected right and left knee disabilities.  

The examiner must discuss with the Veteran the Veteran's current complaints and symptoms, to include pain with walking, standing, and using stairs, and document such in the examination report.  

The examiner is then requested to advise as follows:

a.  Report range of motion findings, in degrees, for the right and left knee on both active and passive range of motion testing, and in weight bearing and nonweight-bearing circumstances. 

b.  For each knee, estimate the functional loss that would occur during flares, if any.  

c.  If any of these assessments cannot be accomplished, it should be explained why.  A complete rationale for all opinions expressed should be provided. 

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


